This office action will be replaced the Final mailed out on 12/07/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This Action is responsive to the Applicant's Amendment/Remarks filed on 5/22/2020.
As to Arguments and Remarks filed in the Amendment, please see Examiner's responses shown after Rejections — 35 U.S.C. § 103.
Please note claims 1-24 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) filed 09/04/2020 and 09/30/2021 have been considered (see form-1449, MPEP 609). 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US PGPUB 2005/0289190, hereinafter Powell), in view of Stevens (US PGPUB 2014/0297652, hereinafter Stevens).

Regarding claim 1, Powell discloses:
An apparatus for simulation of an asset to train a user to use the asset, the apparatus comprising:
persistent storage medium configured to store raw binary data transformable into messages associated with simulation of the asset, the persistent storage medium being configured to store the raw binary data with associated metadata that identifies a protocol, sender and message type of the messages by respectively a protocol name, sender identifier and message type (Powell, paragraph [0013], a portable communication device for indexing, retrieval and managing of stored messages using a meta-data approach comprises: a message Storage area...retrieval and management of the N+1 stored messages by a user based on the M index hierarchies and the N+1 identifiers, wherein N is zero or an integer of at least a value of one and M is an integer of at least value of one);
a user input interface configured to receive a request for playback of a portion of the messages from a selected point in time that is earlier than a time at which the request is received (Powell, paragraph [0029], Messaging UI (user interface) support for displaying supported hierarchies); and
a processor configured to execute computer-readable program code to cause the apparatus to respond to the request (Powell, paragraph [0080], The modules may be implemented as hardware, or may be implemented as software or firmware for execution by a processor. In particular, in the case of firmware or software, the invention can be provided as a computer program product including a computer readable storage structure embodying computer program code, i.e., the software or firmware thereon for execution by a computer processor (e.g., provided with the portable communication device 10)), including for each point in time of a plurality of points in time including and from the selected point in time (Powell, paragraph [0036], Time: Year, Month, Day), the apparatus being caused to at least:
	retrieve the raw binary data for the message from the location in the
persistent storage medium using the data index (Powell, paragraph [0033], upon receiving the new message, the meta-data determining storage module 12 automatically determines and stores all desired meta-data of said new message
for supporting all existing index hierarchies. Information on the desired meta-data
for supporting said existing index hierarchies is available in the meta-data
determining storage module 12 and can be updated by a hierarchy update signal
25 from an index determination and storage module 16); and
transform the raw binary data into the message for presentation in connection with simulation of the asset to train the user to use the asset (Povell, paragraph [0063], the user 11 can enter and manage a desired hierarchy within said M existing index hierarchies for said N+1 messages and, if necessary, retrieve (view on the display 18) any desired message of said N+1 messages within said M existing index
hierarchies by providing a hierarchy/message retrieval request signal 26). But Powell does not explicitly disclose causing.

However, Stevens, in an analogous art, discloses a random access memory (RAM) configured to store the protocol name, sender identifier and message type, and excluding the raw binary data, the RAM being configured to store the protocol name, sender identifier and message type in respective hash tables of four nested hash tables further including a fourth hash table that maps points in time of the messages to respective data indices that identify respective locations in the persistent storage medium at which the raw binary data for the messages are stored (Stevens, paragraph [0061] [0064], the Harvester 522 receives, via a data stream 603, a raw coded post and the raw coded post is hashed using a hash function (such as a universal unique identifier, or UUID, standard) and backed up in the raw database 534 (FIG. 5). For example, the extractor process decodes an incoming post received from a respective data stream 603 and generates UU/IDs for the contents of the post (text and title, Snippet Hasher 614), the author of the post (who wrote the snippet, Author Hasher 616), and the publisher of the post (where the snippet came from, Publisher Hasher 618)); locate the raw binary data for a message whose point in time is chronologically last before the point in time using the four nested hash tables in the RAM and without access to the persistent storage medium, including the apparatus being caused to loop over the protocol name (Stevens, paragraph [0061-62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any time range of stream data with arbitrary selection of granularity, sorting, and attributes), sender identifier and message type in the respective hash tables to identify a data index in the fourth hash table that identifies a location in the persistent storage medium at which the raw binary data for the message is stored (Stevens, paragraph [0061-62] [0064], data structures for snippet packets 620, author packets 622, and publisher packets 624. Snippet packets 620 include a field for a hash key created by Snippet Hasher 614 for the snippet (Snippet UUID 711), a hash key created by Author Hasher 616 for the author of the snippet (Author UUID 712), and a hash key created by Publisher Hasher 618 for the publisher of the snippet (Publisher UUID 713). Author UUID 712 and Publisher UUID 713 are used by Author/Publisher Correlator 528 (FIG. 1) to associate other information about the author and publisher with the snippet in real-time, including an author's job, gender, location, ethnicity, education, and job status. Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Powell (directed to storing, retrieving the raw binary data from the location in the persistent storage medium using the data index and transforms the raw binary data into the message for presentation in connection with simulation of an asset to train a user to use the asset ) and Stevens (directed to loop over a protocol name, a sender identifier and a message type in the respective hash tables to identify a data index in the fourth hash table that identifies a location in the persistent storage medium at which the raw binary data is stored) and arrived at storing, retrieving the raw binary data from the location in the persistent storage medium using the data index and transforms the raw binary data into the message for presentation in connection with simulation of an asset to train a user to use the asset. One of ordinary skill in the art would have been motivated to make such a combination because “a computer system identifies high- value information in data streams. The computer system receives a receiving a plurality of data streams. Each of the data streams includes a plurality of posts. Each of the posts includes a content portion and one or more source characteristics, In real time, for each post in a particular data stream: the system assigns the post a post identifier; generates a content packet and one or more source packets; queries memory to access a source profile using a respective source identifier included in the content packet; correlates the content packet with information from the source profile to produce a correlated content packet; and broadcasts the correlated content packet to a plurality of filter graph definitions” as taught in Stevens (Abstract).

Regarding claim 2, the combination of Powell and Stevens disclose:
The apparatus of claim 1 further comprising: a display device configured to present the message for each point in time of the plurality of points in time (Powell, paragraph [0036] [0063], Time: Year, Month, Day... the user 11 can enter and manage a desired hierarchy within said M existing index hierarchies for said N+1 messages and, if necessary, retrieve (view on the display 18) any desired message of said N+1 messages within said M existing index hierarchies by providing a hierarchy/message retrieval request signal 26).

Regarding claim 3, the combination of Powell and Stevens disclose:

The apparatus of claim 1, wherein the messages include messages of multiple protocols, senders or message types, and wherein the apparatus being caused to locate the raw binary data, retrieve the raw binary data and transform the raw binary data includes being caused to locate the raw binary data, retrieve the raw binary data and transform the raw binary data for the message of each combination of protocol, sender and message type that is chronologically last before the point in time (Sfevens, paragraph [0061-62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any time range of stream data with arbitrary selection of granularity, sorting, and attributes).

Regarding claim 4, the combination of Powell and Stevens disclose:
The apparatus of claim 1, wherein the messages include messages of multiple protocols, senders or message types, and the apparatus being caused to locate the raw binary data includes being caused to locate the raw binary data for the message of each combination of protocol, sender and message type whose point in time is chronologically last before the point in time (Stevens, paragraph [0061- 62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any

time range of stream data with arbitrary selection of granularity, sorting, and attributes), and 
wherein the apparatus being caused to retrieve the raw binary data for the message incudes for the message of each combination of protocol, sender and message type (Sfevens, paragraph [0061] [0064], the Harvester 522 receives, via a data stream 603, a raw coded post and the raw coded post is hashed using a hash function (such as a universal unique identifier, or UUID, standard) and backed up in the raw database 534 (FIG. 5). For example, the extractor process decodes an incoming post received from a respective data stream 603 and generates UUIDs for the contents of the post (text and title, Snippet Hasher 614), the author of the post (who wrote the snippet, Author Hasher 616), and the publisher of the post (where the snippet came from, Publisher Hasher 618)), the apparatus being caused to at least:
compare the data index for the raw binary data for the message of the combination of protocol, sender and message type with a last presented index that identifies the data index for the raw binary data fora last presented message of the combination of protocol, sender and message type (Powell, paragraph [0053] [0203], A respective correlated snippet is passed to the Bouncer 536 in which the correlated snippet is compared to one or more high specificity data stream filters (e.g., executable mission definitions), each defined by a set of models, each model including one or more filters. The filters are organized into a general graph that determines what type of data to accept and what type of data to reject based on contents and metadata (such as author/publisher information, demographics, author influences, etc.) associated wth the post/snippet); and
retrieve the raw binary data for the message of the combination of protocol, sender and message type only when the data index and the last presented index are different (Powell, paragraph [0063] [0203], the user 11 can enter and manage a desired hierarchy wthin said M existing index hierarchies for said N+1 messages and, if necessary, retrieve (view on the display 18) any desired message of said N+1 messages wthin said M existing index hierarchies by providing a hierarchy/message retrieval request signal 26). 
Regarding claim 5, the combination of Powell and Stevens disclose: The apparatus of claim 1, wherein the plurality of points in time are earlier than the selected point in time and in reverse chronological order (Stevens, paragraph [0061-62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any time range of stream data wth arbitrary selection of granularity, sorting, and attributes). 
Regarding claim 6, the combination of Powell and Stevens disclose: The apparatus of claim 1, wherein the messages associated with simulation of the asset include messages for presentation at a predetermined rate, and wherein the apparatus being caused to transform the raw binary data includes being caused to transform the raw binary data into the message for presentation at a rate that is different from the predetermined rate over the plurality of points in time including and from the selected point in time (Stevens, paragraph [0061-62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any time range of stream data wth arbitrary selection of granularity, sorting, and attributes). 
Regarding claim 7, the combination of Powell and Stevens disclose: The apparatus of claim 1, wherein the fourth hash table maps the points in time of the messages to respective cache entries that store the respective data indices and any logic for presentation of messages of a particular protocol, sender or message type (Sfevens, paragraph [0061] [0064], the Harvester 522 receives, via a data stream 603, a raw coded post and the raw coded post is hashed using a hash function (such as a universal unique identifier, or UUID, standard) and backed up in the raw database 534 (FIG. 5). For example, the extractor process decodes an incoming post received from a respective data stream 603 and generates UU/IDs for the contents of the post (text and title, Snippet Hasher 614), the author of the post (who wrote the snippet, Author Hasher 616), and the publisher of the post (where the snippet came from, Publisher Hasher 618)), and
wherein for at least one message of the particular protocol, sender or message type, the apparatus being caused to locate the raw binary data for the message includes being caused to locate the raw binary data according to the logic (Stevens, paragraph [0061-62] [0064], data structures for snippet packets 620, author packets 622, and publisher packets 624. Snippet packets 620 include a field for a hash key created by Snippet Hasher 614 for the snippet (Snippet UUID 711), a hash key created by Author Hasher 616 for the author of the snippet (Author UUID 712), and a hash key created by Publisher Hasher 618 for the publisher of the snippet (Publisher UUID 713). Author UUID 712 and Publisher UUID 713 are used by Author/Publisher Correlator 528 (FIG. 1) to associate other information about the author and publisher wth the snippet in real-time, including an author's job, gender, location, ethnicity, education, and job status. Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields). 
Regarding claim 8, the combination of Powell and Stevens disclose: The apparatus of claim 1, wherein the raw binary data is historical raw binary data, the messages are historical messages, and the apparatus further comprises a communication interface configured to receive live raw binary data transformable into live messages associated with simulation of the asset (Stevens, paragraph [0061-62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any time range of stream data with arbitrary selection of granularity, sorting, and attributes), and
wherein the processor is configured to execute computer-readable program code to cause the apparatus to further at least:
transform the live raw binary data into the live messages (Povell, paragraph [0042-44] the meta-data or all currently stored meta-data (if the user 11 chooses to add the further meta-data or delete the previously stored meta- data) wth the identifier of said new message stored in the meta-data determining storage module 12 is sent to the index determination and storage module 16 via a meta-data/identifier signal 24 and optionally stored in the index determination and storage module 16);

populate the four nested hash tables in the RAM with the protocol name, sender identifier and message type of the live messages, and with points in time of the live messages, the fourth hash table mapping the points in time of the live messages to respective data indices that identify respective locations in the persistent storage medium in which to store the live raw binary data for the live messages (Sievens, paragraph [0061-62] [0064], data structures for snippet packets 620, author packets 622, and publisher packets 624. Snippet packets 620 include a field for a hash key created by Snippet Hasher 614 for the snippet (Snippet UUID 711), a hash key created by Author Hasher 616 for the author of the snippet (Author UUID 712), and a hash key created by Publisher Hasher 618 for the publisher of the snippet (Publisher UUID 713). Author UUID 712 and Publisher UUID 713 are used by Author/Publisher Correlator 528 (FIG. 1) to associate other information about the author and publisher with the snippet in real-time, including an author's job, gender, location, ethnicity, education, and job status. Snippet packet 620 also optionally includes a title 714, text 715 (e.g., if the snippet corresponds to a social media post), and a timestamp 716, as well as other fields); and
write the live raw binary data to the respective locations in the persistent storage medium with associated metadata that identifies the protocol name, sender identifier and message type of the live messages, the live raw binary data and live messages thereafter being historical raw binary data and historical messages (Stevens, paragraph [0061-62] [0064] [0088], organizing and delivering millions of data points. Instantaneous monitoring requires continuous calculation of volume averages to support trend analysis for predictive analytics and threat detection. Historical queries require access to any time range of stream data wth arbitrary selection of granularity, sorting, and attributes). 
Regarding claims 9-16 are essentially the same as claims 1-8 except that they set forth the claimed invention as a “method” rather than an “apparatus”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8. 
Regarding claims 17-24 are essentially the same as claims 1-8 except that they set forth the claimed invention as a “system” rather than an “apparatus”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8.
Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  wherein the RAM is configured to store the protocol name, sender identifier and message type that are keys of the respective hash tables including a first hash table, a second hash table and a third hash table, and wherein the first hash table maps a first of the keys to a value that is a second of the keys, the second hash table maps the second of the keys to a value that is a third of the keys, and the third hash table maps the third of the keys to values that are points in time that are keys of the fourth hash table.  


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." /n re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Philljos v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction.". Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.

Applicant's Arguments/Remarks filed 05/22/2020 with respect to claims 1-24 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Examiner respectfully maintains the rejection for the following reason:

Issue I: Applicant argued on page 14 (Remarks/Argument) that Powell and Stevens fail to disclose a random access memory (RAM) configured to store the protocol name, sender identifier and message type, and excluding the raw binary data, the RAM being configured to store the protocol name, sender identifier and message type in respective hash tables of four nested hash tables further including a fourth hash table that maps points in time of the messages to respective data indices that identify respective locations in the persistent storage medium at which the raw binary data for the messages are stored.
Response I: After review and consideration, the references Powell and Stevens are efficient read on what being claim. The examiner respectfully disagrees with applicant that because the combination of Powell and Stevens disclose a random access memory (RAM) configured to store the protocol name, sender identifier and message type, and excluding the raw binary data, the RAM being configured to store the protocol name, sender identifier and message type in respective hash tables of four nested hash tables further including a fourth hash table that maps points in time of the messages to respective data indices that identify respective locations in the persistent storage medium at which the raw binary data for the messages are stored. The claim recites “identify respective locations in the persistent storage medium at which the raw binary data for the messages are stored”. In addition to what is being mapped above, the examiner would like to further clarifies in regarding “hashing table” from another section of the prior art (Stevens, paragraph [0068-0069], The Scheduler 902 is the master process of the bouncer system. Scheduler 902 receives data about the mission definitions from a compiler (which is discussed in more detail with reference to FIG. 15). Scheduler 902 stores the data an internal hash table. When a particular worker 908 or NodeManager 906 fails, the scheduler 902 resends the relevant mission definition data using the internal hash, so as not to interact with the compiler more than necessary. Scheduler 902 also manages a list of machines performing the regular expression matching).
As per independent claims 9 & 17, the claims recite subject matter closely similar to claim 1, the examiner applies the above responses to the brief and similar arguments above as previously described.
For this reason, the rejection is maintained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Emerson, U.S. Patent Application Publication 2003/0220999 A1 — Method and apparatus for storing data and replaying stored data in a temporally accurate manner.

Hardy, U.S. Patent Application Publication 2013/0179522 Ai -SYSTEM FOR FACILITATING THREAD-BASED MESSAGE PRIORITIZATION.

Mall, U.S. Patent Number 9804752 B1 — Machine learning method of managing conversations in a messaging interface.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

If areference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571 - 272-3574 for faster service.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Vy whose telephone number is 571-272-1954. The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Application/Control Number: 15/674,812 Page 20 Art Unit: 2163

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        March 7, 2022